Case 8:19-cv-OO423-WF.]-SPF Document 25-2 Filed 04/18/19 Page 1 of 4 Page|D 666

EXH|B|T “B”

Case 8:19-cv-OO423-WF.]-SPF Document 25-2 Filed 04/18/19 Page 2 of 4 Page|D 667

. UN_ITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CHR.`[STOPHER MARK PARIS, and,
OXEBRIDGE QUALITY RESOURCES
]NTERNATIONAL, LLC

PlaintiH`s, Case No. 8:19~cv-00423
vs.

WILLlAM LEV]NSON,
LEV]NSON PRODUCTIVITY
SYSTEM, PC, a Pennsylvania
Corporation, MARC TIMOTHY
SMITH, individually, and d/b/a
CAYMAN BUSINESS SYSTEMS,
GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERM.AN,
an individual, DONAL LABELLE, an
individual

Defendants.

 

AFFIDAVIT OF W[[_LIAM LEV[NSON. IN SUPPORT OF
MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

BEFORE ME personally appeared William Levinson who, after being duly sworn,
deposes and says:

1. My name is William Levinson, and I am over the age of 21 years old and otherwise sui
juris.

2. I have personal knowledge concerning the facts contained in this Afiidavit.

3. l am a resident of the State of Pennsylvania and have been so since 1993.

4. I am the President of Levinson Productivity Systems PC and have held_ that position since
December of 2001.

5. I do not own, hold, or possess a license to conduct business in the State of Florida.

6. I do not operate, conduct, engage in, or carry on, a business venture in Florida.

Case 8:19-cv-OO423-WF.]-SPF Document 25-2 Filed 04/18/19 Page 3 of 4 Page|D 668

7. I do not operate any facilities, offices, or conduct any of my business within the State of
Florida.

8. I have not owned, managed or operated any business within the State of Florida.

9. I do not own, hold, possess, or lease any real estate within the State of Florida.

lO. I do not have any contracts with businesses in the State of Florida.

ll. I have not maintained any telephone listings within the State of Florida.

12. I have not maintained any bank accounts or business records within the State of Florida.

l3. I do not maintain or employ any business agents, sales representatives, or employees
within the State of Florida, nor have any of my principals or officers held residency
within the State of Florida. d

l4. I do not, and have not, offered products or services via websites specifically targeting
potential customers in Florida.

15. I do not target any advertisements to the State of Florida.

16. I have not performed consulting services for any individual or business in the State of
Florida.

l7. Since 2007, my physical presence in the State of Florida is limited to three occasions.

18. I was physically present in the State of Florida in 2016 to attend a technical conference as
an unpaid speaker.

l9. Prior to 2016 I did not know of the existence of Christopher Mark Paris or Oxebridge
Quality Resources International, LLC.

20. I was physically present in the State of Florida for two court appearances on behalf of
myself and Levinson Productivity Systems PC in the matter l7-CA-003 804 in

Hillsborough County.

(“"

.»-`

Case 8:19-cv-OO423-WF.]-SPF Document 25-2 Filed 04/18/19 Page 4 of 4 Page|D 669

21. Matter l7-CA-003 804 in Hillsborough County, Florida is unrelated to, and arises from a
separate nucleus of operative fact as, the case at hand.

22. In 2017 I promoted AS9100 training seminars offered in Florida by SAE International,
Bureau Veritas, BSI and SAI Global on my website.

23. I did not receive any compensation or endorsements from SAE International, Bureau
Veritas, BSI or SAI Global for promoting the seminars these companies hosted in
Florida.

24. I donot have any financial interest in, nor am in any way affiliated with, SAE

International, Bureau Veritas, BSI or SAI Global.

fhwa M

William Levinson

 

sTArE oF PENNSYLVANIA )
coUNTY oF anamQ, )

BEFORE ME, the undersigned authority, William Levinson, personally appeared, who is
personally known to me', or who provided proper identification and who, upon being first duly
sworn according to law, deposes and says that he executed the foregoing Affidavit and it is true
and correct to the best of his knowledge and belief.

IN WITNESS WHEREOF, I have hereunto set my hand and affix the seal of my office in
the County and State last aforementioned this &E`H\» day of MQ l_/§Q , 2019.

  
 

 

Commonwea|th of Pennsylvan|a - Notary Seal
JOANNE T. SHEETS. Notary Pub|ic
ere'ne County
My Commisscon Expires January 11, 2023
Commission Number1343650

 

E:rtz©>_

, State of Pennsylvania

 

 

 

